DETAILED ACTION
This is in response to applicant's communication filed on 12/23/2021, wherein:
Claim 1-6, 8-13, 15-18, 20-22, and 24-37 are pending.
Claim 17-18, 20-22, 24-25, and 32-37 are amended.
Claim 7, 14, 19, and 23 are cancelled.

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because of the new ground of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-6, 8-13, 15-18, 20-22, and 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5-7, 9-11, 13-15, 17-19 of U.S. Patent No. US 10958794 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scopes are overlapped.

US 10958794 B2
17184488
1. A charging method, comprising:
 
sending, by a charging trigger apparatus, a service resource create request to a charging system, wherein the service resource create request is used to request the charging system to create a service resource corresponding to a service in a session, wherein the session is used to provide a data connection service to user equipment, and 



wherein the service resource is used to manage at least one of requesting for a quota for the service in the session or reporting of usage information of the service in the (note: this limitation was re-arranged for scope comparison).  

2. The method according to claim 1, wherein the sending, by a charging trigger apparatus, a service resource create request to a charging system comprises: when the charging trigger apparatus requests a quota for the service in the session or report usage information of the service in the session and there is no available service resource, sending, by the charging trigger apparatus, the service resource create request to the charging system. 

3. The method according to claim 1, wherein the service resource create request comprises a session identifier and a user identifier corresponding to 

5. The method according to claim 1, wherein: when the service corresponding to the service resource that the charging system is requested to create by the service resource create request comprises an online charging service, the service resource create request further comprises quota request information for the online charging service and a rating group corresponding to the quota request information; or when the service corresponding to the service resource that the charging system is requested to create by the service resource create request comprises an offline charging service, the service 

6. The method according to claim 1, wherein the method further comprises: sending, by the charging trigger apparatus, a service resource update request to the charging system, wherein the service resource update request comprises a second resource identifier, and wherein the second resource identifier is used to identify a service resource, in the service 

7. The method according to claim 6, wherein: when the service corresponding to the service resource identified by the second resource identifier comprises an online charging service, the service resource update request further comprises quota request information for the online charging service, a rating group corresponding to the quota request information, usage information of the online charging service, and a rating group corresponding to the usage information; or when the service corresponding to the service resource identified by the second resource identifier comprises an online charging 

8. The method according to claim 6, wherein before the sending, by the charging trigger apparatus, a service resource update request to the charging system, the method further comprises: receiving, by the charging trigger apparatus, a service resource update notification sent by the charging system, wherein the service resource update notification comprises a third resource identifier, and wherein the third resource identifier is used to identify a service resource, in the service resource identified by the first resource identifier, that the charging system requests to be updated. 



10. The method according to claim 9, wherein: when the service corresponding to the service resource identified by the fourth resource identifier comprises an online charging service, the service resource delete request further comprises usage information of the online charging 

11. A charging method, comprising:

receiving, by a charging system, a service resource create request sent by a charging trigger apparatus, wherein the service resource create request is used to request the charging system to create a service 

sending, by the charging system, a service resource create response to the charging trigger apparatus, wherein the service resource create response comprises a first resource identifier, and wherein the first resource identifier is used to identify the service resource that is created by the charging system in response to the service resource create request and that can be updated or released 

13. The method according to claim 11, wherein: when the service corresponding to the service resource that the charging system is requested to create by the service resource create request comprises an online charging service, the service resource create request further comprises quota request information for the online charging service and a rating group corresponding to the quota request information; or when the service corresponding to the service resource that the charging system is requested to create by the service resource create request comprises an offline charging service, the service 

14. The method according to claim 11, wherein the method further comprises: receiving, by the charging system, a service resource update request sent by the charging trigger apparatus, 

15. The method according to claim 14, wherein: when the service corresponding to the service resource identified by the second resource identifier comprises an online charging service, the service resource update request further comprises quota 

17. The method according to claim 11, wherein the method further comprises: receiving, by the charging system, a service resource delete request sent by the charging trigger apparatus, wherein the service resource delete request comprises a fourth resource 

18. The method according to claim 17, wherein: when the service corresponding to the service resource identified by the fourth resource identifier comprises an online charging service, the service resource delete request further comprises usage information of the online charging service and a rating group corresponding to the usage information; or when the service 

19. A communications system, comprising a charging trigger apparatus and a charging system, wherein the charging trigger apparatus comprises: at least one processor; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming 

send a service resource create request to the charging system, wherein the service resource create request is used to request the charging system to create a service resource corresponding to a service in a session, wherein the session is used to provide a data connection service to user equipment, and wherein the service resource is used to manage at least one of requesting for a quota for the service in the session or reporting of usage information of the service in the session; and 

receive a service resource create response from the charging system, wherein the service resource create 


sending, by a charging trigger apparatus, a service resource create request to a charging system, wherein the service resource create request is used to request the charging system to create a service resource for a session between a user equipment and a data network; and 

receiving, by the charging trigger apparatus, a service resource create 

wherein the service resource is used to manage at least one of: requesting for a quota for an online charging service in the session, reporting of usage information of an online charging service in the session, or reporting of usage information of an offline charging service in the session (see claim 1 of US 10958794 B2).

2. The charging method according to claim 1, wherein the sending, by a charging trigger apparatus, a service (see claim 2 of US 10958794 B2).  

3. The charging method according to claim 1, wherein the service resource create request comprises a session identifier and a user identifier corresponding to the user equipment, and wherein the session identifier is used to identify the session (see claim 3 of US 10958794 B2).
  
4. The charging method according to claim 1, wherein: the service resource create request comprises quota request information for the online (see claim 5 of US 10958794 B2).  

5. The charging method according to claim 1 further comprises: sending, by the charging trigger apparatus, a service resource update request to the charging system, wherein the service resource update request comprises a second resource identifier that is used to identify the service resource (see claim 6 of US 10958794 B2). 

(see claim 7 of US 10958794 B2).   

(see claim 9 of US 10958794 B2).

9. The charging method according to claim 8, wherein: the service resource delete request further comprises usage information of the online charging service and a rating group corresponding to the usage information of the online charging service; or the service resource delete request further comprises usage information of the offline charging service and a rating group (see claim 10 of US 10958794 B2).   

10. A charging method, comprising: 

receiving, by a charging system, a service resource create request sent by a charging trigger apparatus, wherein the service resource create request is used to request the charging system to create a service resource for a session between a user equipment and a data network; and 

sending, by the charging system, a service resource create response to the charging trigger apparatus, wherein the service resource create response comprises a first resource 
 
wherein the service resource is used to manage at least one of: requesting for a quota for an online charging service in the session, reporting of usage information of an online charging service in the session, or reporting of usage information of an offline charging service in the session (see claim 11 of US 10958794 B2).  

11. The method according to claim 10, wherein: the service resource create request comprises quota request information for the online charging service and a rating group corresponding to the quota request (see claim 13 of US 10958794 B2).  

12. The method according to claim 10, wherein the method further comprises: receiving, by the charging system, a service resource update request sent by the charging trigger apparatus, wherein the service resource update request comprises a second resource identifier that is used to identify the service resource; and updating, by the charging system based on the service resource update request, the service (see claim 14 of US 10958794 B2).  

13. The method according to claim 12, wherein: the service resource update request further comprises at least one of the following: quota request information for the online charging service, and a rating group corresponding to the quota request information; or usage information of the online charging service and a rating group corresponding to the usage information of the online charging service; or the service resource update request further comprises usage information of the offline charging service and a rating group corresponding to the usage information of the offline charging (see claim 15 of US 10958794 B2).    

15. The method according to claim 10, wherein the method further comprises: receiving, by the charging system, a service resource delete request sent by the charging trigger apparatus, wherein the service resource delete request comprises a fourth resource identifier that is used to identify the service resource; and deleting, by the charging system based on the service resource delete request, the service resource (see claim 17 of US 10958794 B2).      

16. The method according to claim 15, wherein: the service resource delete request further comprises usage information of the online charging (see claim 18 of US 10958794 B2).  

25. A communications system, comprising:

a charging trigger apparatus, comprising one or more first processors and one or more first memories; and


more second memories;

wherein the one or more first memories are coupled to the one or more first processors and store first programming instructions for execution by the one or more first processors to:

send a resource create request to the charging system, wherein the resource create request is used to request the charging system to create a resource for a session between a user equipment and a data network;


receive a resource create response from the charging system, wherein the

wherein the resource is used to manage at least one of:
requesting for a quota for an online charging service in the session,
reporting of usage information of an online charging service in the session, or reporting of usage information of an offline charging service in the session; and wherein the one or more second memories are coupled to the one or more second processors and store second programming instructions for execution by the one or more second processors to: receive the resource create request sent by the charging trigger apparatus; and
send the resource create response to the charging trigger apparatus.
 (See claim 19 of US 10958794 B2).

26. The charging method according to claim 1, wherein the resource create request comprises usage information and indication information indicating that the usage information is that of an online charging service or an offline charging service (See claim 5 of US 10958794 B2).

27. The charging method according to claim 5, wherein the resource update request comprises usage information and indication information indicating that the usage information is that of an (See claim 5 of US 10958794 B2).

28. The charging method according to claim 8, wherein the resource delete request comprises usage information and indication information indicating that the usage information is that of an online charging service or an offline charging service (See claim 10 of US 10958794 B2).

29. The charging method according to claim 10, wherein the resource create request comprises usage information and indication information indicating that the usage information is that of an online charging service or an offline charging service (See claim 5 of US 10958794 B2).

30. The charging method according to claim 12, wherein the resource update request comprises usage information and indication information indicating that the usage information is that of an online charging service or an offline charging service (See claim 10 of US 10958794 B2).

31.  The charging method according to claim 15, wherein the resource delete request comprises usage information and indication information indicating that the usage information is that of an online charging service or an offline charging service (See claim 10 of US 10958794 B2).

32. The charging trigger apparatus according to claim 17, wherein the (See claim 5 of US 10958794 B2).

33. The charging trigger apparatus according to claim 18, wherein the resource update request comprises usage information and indication information indicating that the usage information is that of an online charging service or an offline charging service (See claim 10 of US 10958794 B2).

34. The charging trigger apparatus according to claim 20, wherein the resource delete request comprises (See claim 10 of US 10958794 B2).

35. The charging system according to claim 21, wherein the resource create request comprises usage information and indication information indicating that the usage information is that of an online charging service or an offline charging service (See claim 5 of US 10958794 B2).

36. The charging system according to claim 22, wherein the resource update request comprises usage information and indication information indicating (See claim 10 of US 10958794 B2).

37. The charging system according to claim 24, wherein the resource delete request comprises usage information and indication information indicating that the usage information is that of an online charging service or an offline charging service (See claim 10 of US 10958794 B2).


Regarding claim 17, the scope and content of the claim recites a charging trigger apparatus for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 18, the scope and content of the claim recites a charging trigger apparatus for performing the method of claim 5, therefore, being addressed as in claim 5.

Regarding claim 20, the scope and content of the claim recites a charging trigger apparatus for performing the method of claim 8, therefore, being addressed as in claim 8.

Regarding claim 21, the scope and content of the claim recites A charging system for performing the method of claim 10, therefore, being addressed as in claim 10.

claim 22, the scope and content of the claim recites A charging system for performing the method of claim 12, therefore, being addressed as in claim 12.

Regarding claim 24, the scope and content of the claim recites A charging system for performing the method of claim 15, therefore, being addressed as in claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643